DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US Pub. 2020/0194455; hereinafter “Cho”).
Cho discloses [Re claim 1] a memory device comprising: a resistive memory array (CAR) (page 2, paragraph 38) comprising a first resistive memory cell (a 3D variable resistance memory device includes memory cells, wherein each of the memory cells may include a resistive memory element; page 2, paragraph 31); a staircase contact structure (CNR) (an interconnection structure including a stair structure; page 2, paragraph 24; page 3, paragraph 40) adjacent the resistive memory array (CAR) (see fig. 4); an inter-metal dielectric layer 150 (page 5, paragraph 79) over the staircase contact structure (CNR) (see fig. 9); a first diode (CL) (first left conductive line) and a second diode (CL) (second left conductive line) over the inter-metal dielectric layer 150 (page 6, paragraphs 82 and 83); a first conductive via (CPLG) (first left contact plug) electrically coupling the first diode (CL) to a first resistor (HL) (first left resistive memory element) of the first resistive memory cell (see fig. 9); and a second conductive via (CPLG) (second left contact plug) electrically coupling the second diode (CL) to a second resistor (HL) (second left resistive memory element) of the first resistive memory cell (see fig. 9).
Cho discloses [Re claim 16] a method comprising: forming a resistive memory array in a first region (CAR) (page 2, paragraph 38) of a multilayer stack of materials (ST) (see fig. 4), the resistive memory array comprising a first memory cell (a 3D variable resistance memory device includes memory cells, wherein each of the memory cells may include a resistive memory element; page 2, paragraph 31); exposing a first resistor (HL) (first left resistive memory element) and a second resistor (HL) (second left resistive memory element) of the first memory cell (see fig. 9) by forming a staircase contact structure (CNR) (an interconnection structure including a stair structure; page 2, paragraph 24; page 3, paragraph 40) adjacent the resistive memory array (see fig. 4); forming a first diode (CL) (first left conductive line) over the staircase contact structure (CRN) (page 6, paragraphs 82 and 83; see fig. 9), the first diode (CL) being electrically coupled to the first resistor (HL) (electrically connected via first left contact plug CPLG; see fig. 9); and forming a second diode (CL) (second left conductive line) over the staircase contact structure (CRN) (page 6, paragraphs 82 and 83; see fig. 9), the second diode (CL) being electrically coupled to the second resistor (HL) (electrically connected via second left contact plug CPLG; see fig. 9).

Allowable Subject Matter
Claims 2-7 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites the first conductive via is connected to a first top electrode of the first resistor and wherein the second conductive via is connected to a second top electrode of the second resistor.   
Claim 17 recites forming the first diode and the second diode comprises: depositing a first conductive type semiconductor oxide layer over the inter-metal dielectric layer; depositing a second conductive type semiconductor oxide layer over the first conductive type semiconductor oxide layer; and forming the first diode connected to the first contact via and forming the second diode connected to the second contact via by patterning the first and second conductive type semiconductor oxide layers.
Claim 18 recites forming the first diode comprises forming the first diode in direct contact with the first resistor, wherein forming the second diode comprises forming the second diode in direct contact with the second resistor, and wherein the method further comprises: forming an inter-metal dielectric layer over the first diode, the second diode, and the staircase contact structure; forming a first contact via through the inter-metal dielectric layer to the first diode; and forming a second contact via through the inter-metal dielectric layer to the second diode.
Claim 19 recites exposing the first resistor and the second resistor by forming openings in the inter-metal dielectric layer; forming diodes by depositing a first conductive type semiconductor oxide material over the first resistor and the second resistor at bottoms of the openings and depositing a second conductive type semiconductor oxide material over the first conductive type semiconductor oxide material at the bottoms of the openings; filling the openings with a dielectric material; and forming a conductive via through the dielectric material to each of the diodes.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 3-7 and 20 variously depends from claim 2 or 19, so they are objected for the same reason.
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 8 recites a first diode connected to a first electrode of the first resistor; a second diode connected to a second electrode of the second resistor, the first electrode of the first resistor being over the second electrode of the second resistor
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 9-15 depend from claim 8, so they are allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        December 12, 2022